An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance with
the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.


               IN THE COURT OF APPEALS OF NORTH CAROLINA

                                     No. COA15-301

                                  Filed: 6 October 2015

Chatham County, Nos. 12 JA 41, 42

IN THE MATTER OF: M.L.N., E.J.N.


       Appeal by Respondents from order entered 13 January 2015 by Judge Beverly

Scarlett in Chatham County District Court.          Heard in the Court of Appeals 14

September 2015.


       Holcomb & Cabe, LLP, by Samantha H. Cabe, for Petitioner-Appellee Chatham
       County Department of Social Services.

       Woodmansee & Szombatfalvy, PLLC, by Barbara M. Szombatfalvy, for the
       Intervenor-Appellees.

       Battle, Winslow, Scott, & Wiley, P.A., by M. Greg Crumpler, for the Guardian
       ad Litem.

       Mercedes O. Chut, for the Respondent-Appellant Mother.

       Sydney Batch, for the Respondent-Appellant Father.


       DILLON, Judge.


       Respondent-Father appeals from a permanency planning order ceasing

reunification efforts with him and granting guardianship of his minor children, Luke

and Elliot (collectively, “the children”), to their current foster parents, the Intervenor-

Appellees. Respondent-Mother appeals from the trial court’s determination that she
                                IN RE: M.L.N. & E.J.N.

                                   Opinion of the Court



had no standing in the proceeding. We vacate the permanency planning order and

remand the matter for further proceedings consistent with this opinion.

                                    I. Background

      On 5 September 2012, the Chatham County Department of Social Services

(“DSS”) filed juvenile petitions alleging that the children were neglected and

dependent. The petitions alleged, inter alia, that the children were residing with

Respondents when they witnessed a physical confrontation between Respondents and

other individuals. During the altercation, Respondent-Mother hit a man on the head

with a baseball bat. DSS obtained non-secure custody of the children, and on 26

September 2012, the trial court ordered them to be placed in an unlicensed foster

home. On 16 November 2012, the trial court adjudicated the children neglected and

dependent.

      DSS retained custody of the boys after the adjudication and during additional

hearings. After a permanency planning hearing, the trial court entered an order on

8 August 2013 directing DSS to cease reunification efforts with Respondents, denying

visitation to Respondent-Father, and awarding guardianship of the children to the

foster parents.   Respondents appealed to this Court, which issued an opinion

affirming the cessation of reunification efforts with Respondent-Mother, reversing

the cessation of reunification efforts and denial of visitation as to Respondent-Father,

and reversing the award of guardianship to the foster parents. In re T.W.C., ___ N.C.



                                          -2-
                               IN RE: M.L.N. & E.J.N.

                                  Opinion of the Court



App. ___, 758 S.E.2d 706, 2014 N.C. App. LEXIS 329, 2014 WL 1384398 (2014)

(unpublished opinion).

      On 29 September 2014, the trial court entered an order allowing the foster

parents’ motion to intervene in the case since they were the children’s caretakers.

The court subsequently conducted a permanency planning hearing over the course of

two days. Prior to the hearing, the court ruled that Respondent-Mother “does not

have standing as the Court of Appeals upheld ceasing reunification as to

[R]espondent[-][M]other,” and did not allow Respondent-Mother’s counsel to

participate in the hearing on her behalf.

      On 13 January 2015, the trial court entered an order ceasing reunification

efforts as to Respondent-Father, awarding permanent guardianship to the foster

parents, and denying Respondent-Father visitation.       Respondent-Father appeals

from that order. Respondent-Mother appeals from the trial court’s determination on

standing.

                                     II. Analysis

                               A. Respondent-Mother

      Respondent-Mother argues that the trial court erred in ruling that she did not

have standing to participate in the permanency planning hearing after reunification

efforts with her had been ceased. We agree.

      The Juvenile Code requires that at every permanency planning hearing,



                                            -3-
                                IN RE: M.L.N. & E.J.N.

                                   Opinion of the Court



             the court shall consider information from the parents, the
             juvenile, the guardian, any person providing care for the
             juvenile, the custodian or agency with custody, the
             guardian ad litem, and any other person or agency that will
             aid in the court’s review.

N.C. Gen. Stat. § 7B-906.1(c) (2013) (emphasis added). Prior to the permanency

planning hearing in the present case, the trial court raised the issue of Respondent-

Mother’s role in the hearing after this Court had affirmed the trial court’s prior order

ceasing reunification efforts with her. The following colloquy ensued:

             [DSS]: Judge, I think the pivotal question is whether or
             not [Respondent-Mother’s attorney] can ask questions of
             the witnesses. If [Respondent-Mother] is a party, she can.
             If she’s not a party and doesn't have standing she can’t, so
             I think that's the bottom –

             [GAL ATTORNEY ADVOCATE]: And Your Honor, just so
             I won’t keep interrupting the flow of the afternoon, on
             behalf of the guardian ad litem we object to the mother
             participating as a party. I fully understand that anybody
             can call her as their witness, but so that I won’t keep
             objecting during the whole rest of the hearing, our position
             is that the Court of Appeals’ interruption is taking us away
             from the fact that, you know, she is no longer considered a
             possibility as a permanent staple [sic] placement for the
             child and that she is not a party, so I would ask for a
             continuing standing objection to her participation in that
             way, and I will be quiet, but I would like that noted.

             THE COURT: So noted.

             [DSS]: And Judge, DSS joins the guardian in that
             argument.

             THE COURT: Duly noted. Yes, ma’am.



                                          -4-
                               IN RE: M.L.N. & E.J.N.

                                  Opinion of the Court



             [RESPONDENT-MOTHER’S ATTORNEY]: I think based
             on that, I would like to ask if you would make a ruling one
             way or the other whether she has standing or not, because
             I would have to figure out whether to appeal that ruling.

             THE COURT: Okay, right, right, right. Okay –

             [RESPONDENT-MOTHER’S ATTORNEY]: Sorry.

             THE COURT: That’s what good lawyers do. She does not
             have standing as the Court of Appeals upheld ceasing
             reunification as to [R]espondent[-][M]other, and so I
             understand that you’re putting us all on a notice that
             you’re appealing that ruling; is that correct, ma’am?

             [RESPONDENT-MOTHER’S ATTORNEY]:                  Yes, Your
             Honor.

After the trial court’s ruling, Respondent-Mother’s attorney did not participate in the

ensuing permanency planning hearing.         In the order entered after the court’s

determination that Respondent-Mother no longer had standing, the court made the

following finding:

             4. Respondent[-][M]other by and through her attorney
             argued that she had standing to present evidence and to be
             heard on the issue of Permanency Planning. Based upon
             the Court of Appeals opinion on April 1, 2014 this Court
             finds that Respondent[-]Mother does not have standing to
             be heard on the issue of Permanency Planning.

Thus, based on its statements and this finding, it is clear that the trial court

determined that the requirements of N.C. Gen. Stat. § 7B-906.1 did not apply to

Respondent-Mother because reunification efforts with her had ceased and the trial

court concluded, therefore, that she no longer had standing and was not a party to


                                         -5-
                                    IN RE: M.L.N. & E.J.N.

                                       Opinion of the Court



the case. This conclusion was erroneous, as was the determination upon which it was

based.

         Pursuant to N.C. Gen. Stat. § 7B-401.1(b),

               [t]he juvenile’s parent shall be a party unless one of the
               following applies:

               (1) The parent’s rights have been terminated.

               (2) The parent has relinquished the juvenile for adoption,
               unless the court orders that the parent be made a party.

               (3) The parent has been convicted under G.S. 14-27.2 or
               G.S. 14-27.3 for an offense that resulted in the conception
               of the juvenile.

N.C. Gen. Stat. § 7B-401.1(b) (2013). None of these exceptions applied to Respondent-

Mother in the present case.         Therefore, the trial court erred in concluding that

Respondent-Mother was not a party to the action. Furthermore, in conducting a

permanency planning hearing while excluding a necessary party under N.C. Gen.

Stat. § 7B-401.1(b), the court erred. “A judgment which is determinative of a claim

arising in an action in which necessary parties have not been joined is null and void.”

Rice v. Randolph, 96 N.C. App. 112, 113, 384 S.E.2d 295, 297 (1989). See also N.C.

Gen. Stat. § 1A-1, Rule 19 (2013).1 Accordingly, the trial court’s refusal to allow




       1“[T]he Rules of Civil Procedure apply only when they do not conflict with the Juvenile Code

and only to the extent that the Rules advance the purposes of the legislature as expressed in the
Juvenile Code.” In re L.O.K., 174 N.C. App. 426, 431, 621 S.E.2d 236, 240 (2005).




                                               -6-
                                    IN RE: M.L.N. & E.J.N.

                                       Opinion of the Court



Respondent-Mother to participate in the permanency planning hearing as a party as

required by N.C. Gen. Stat. § 401.1(b) rendered the court’s subsequent order a nullity,

and we must vacate that order and remand for a new permanency planning hearing

in which Respondent-Mother and her counsel are permitted to participate.2

                                    B. Respondent-Father

       Since we have determined that the trial court’s permanency planning order is

void, we need not address Respondent-Father’s arguments regarding it. However,

Respondent-Father also argues that the trial court erred by allowing the foster

parents to intervene in this case prior to the permanency planning hearing. This

argument is not properly before us.

       Pursuant to N.C. Gen. Stat. § 7B-401.1(h), “the court shall not allow

intervention by a person who is not the juvenile’s parent, guardian, custodian, or

caretaker[.]” N.C. Gen. Stat. § 7B-401.1(h) (2013). In the present case, the trial court

concluded that the foster parents qualified as the children’s caretakers and allowed

their motion to intervene on that basis. The Juvenile Code defines a “caretaker” in

relevant part as

               [a]ny person other than a parent, guardian, or custodian
               who has responsibility for the health and welfare of a
               juvenile in a residential setting. A person responsible for a

       2If  circumstances have changed since the prior permanency planning hearings, the trial court
has the ability to order DSS to resume reunification efforts with the respondent-mother. See, e.g.,
L.O.K., 174 N.C. App. at 428-29, 621 S.E.2d at 238 (noting that the trial court entered an order
requiring DSS to resume reunification efforts after “the threat of danger from [the respondent’s]
inability to protect the children no longer existed”).

                                               -7-
                                IN RE: M.L.N. & E.J.N.

                                   Opinion of the Court



             juvenile’s health and welfare means a stepparent, foster
             parent, an adult member of the juvenile’s household, an
             adult relative entrusted with the juvenile’s care, any
             person such as a house parent or cottage parent who has
             primary responsibility for supervising a juvenile’s health
             and welfare in a residential child care facility or residential
             educational facility, or any employee or volunteer of a
             division, institution, or school operated by the Department
             of Health and Human Services.

N.C. Gen. § 7B-101(3) (2013). Respondent-Father contends that the trial court erred

in its conclusion that the foster parents were caretakers because they did not fit this

definition at the time of the filing of the juvenile petitions. However, Respondent-

Father has waived this argument. Specifically, counsel for Respondent-Father made

the following argument in opposition to the foster parents’ motion to intervene:

             I would suggest, however, I am not in support of this
             motion not because it’s not within your discretion. It
             certainly is within your discretion, but I do not believe it is
             necessary.

             ...

             I don’t think that the intervention is necessary to achieve
             the Court's goals. I think that they are – the caregivers are
             wonderful people who are giving wonderful care to these
             children and will be willing to share any information the
             Court may need regarding the children, whether as
             interveners or caregivers. I ask Your Honor to refuse the
             motion. Thank you.

(Emphasis added). Thus, Respondent-Father’s attorney specifically conceded that

the foster parents were permitted to intervene under N.C. Gen. Stat. § 7B-401.1(h),

but argued that the trial court should deny their motion in its discretion. “A party


                                          -8-
                               IN RE: M.L.N. & E.J.N.

                                 Opinion of the Court



may not complain of action which he induced.” Frugard v. Pritchard, 338 N.C. 508,

512, 450 S.E.2d 744, 746 (1994). Accordingly, this argument is dismissed.

                                  III. Conclusion

      Since the trial court acted contrary to N.C. Gen. Stat. § 7B-401.1 in excluding

a necessary party under that statute from participating in the permanency planning

hearing, the order which resulted from that hearing is null and void. We vacate the

order and remand for a new permanency planning hearing. Respondent-Father has

waived his argument that the foster parents do not qualify as caretakers.

      VACATED AND REMANDED IN PART; DISMISSED IN PART.

      Judges HUNTER, JR. and DIETZ concur.

      Report per Rule 30(e).




                                        -9-